DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please vacate the last office action in light of the attached office action. Then, reset statutory period to response from the mailing date of this office action.
This is in response to Applicants’ Arguments dated 8/03/2022 responding to the 6/03/2022 Final Office Action provided in the rejection of claims 1-15.
Status of Claims:
Claims 1-12 are pending in this Office Action.
Claims 1 and 5-9 are amended.
Claims 13-15 are cancelled.
Response to Arguments
Applicant’s arguments filed in the amendment filed 8/03/2022 respect to amended claims have been fully considered and persuasive. A new grounds of rejection necessitated by applicant’s arguments. This Action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (US 2006/005332 – Ids) “Uhlmann”, in view of Kumarasamy (US 2016/0314046 - Ids), and further in view of Huxoll (US 2003/0093443).  
	Regarding Claim 1; Uhlmann discloses a method comprising: 
issuing a snapshot command to a volume snapshot service (Uhlmann: paragraph [0025] – users on the clients can also initiate ad hoc backup operations; Fig.1 – requestor 208 initiates a backup operation to the shadow copy service 206), and thereby directing the volume snapshot service to place one or more applications in backup mode (Uhlmann: paragraphs [0020,0034-0035] – the writers freeze the activity of the corresponding applications) 
Uhlmann does not explicitly disclose retrieving from the volume snapshot service a list of logic unit numbers (LUNs) to be snapshotted. However, Kumarasamy discloses retrieving from the volume snapshot service a list of logic unit numbers (LUNs) to be snapshotted (Kumarasamy: Fig. 3; paragraph [0277] – storage array 204 is a data storage device that is well known in the art. Storage array 204 may be block storage technology (SAN), which may be organized into storage volume portions or logical units designated by respective logical unit numbers (LUNs) which may be mapped to volume(s) on the corresponding computing device (e.g., client computing device 202, secondary storage computing device 206) and mounted thereto when access to the LUN is required. In system 200, storage array 204 is generally used for storing primary data (e.g., database 212) generated by client computing devices 202 (e.g., by database management system 210).). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumarasamy into the teachings of Uhlmann to use storage array that is a data storage device that organized into storage logical units designated by respective logical unit numbers for efficient backups that minimize resource usage as taught by Kumarasamy.
Uhlmann discloses issuing a snapshot command to one or more storage system (Uhlmann: paragraph [0025] – users on the clients can also initiate ad hoc backup operations; Fig.1 – requestor 208 initiates a backup operation to the shadow copy service 206); Kumarasamy discloses one or more storage system underlying the LUNs on the list (Kumarasamy: Fig. 6 – steps 603, 605 – trigger creation of the snapshot(s); paragraph [0327] - storage manager 240 and/or data agent 242 may trigger a first snapshot to be taken of database 212 without native backup/copy/dump by DBMS 210.. For example, storage array 204 may be instructed to take a "hardware" snapshot of the storage volume comprising database 212; or, for example, the operating system or file system that executes on client computing device 202 (e.g., Microsoft VSS) may be instructed to take a "software" snapshot of database 212; the LUNs are used to snapshot the database 212 in the storage array 204); 
Uhlmann and Kumarasamy do not explicitly disclose taking, by the volume snapshot service, the one or more applications out of the backup mode upon initiation of the replicating the LUNs. However, Huxoll discloses taking, by the volume snapshot service, the one or more applications out of the backup mode upon initiation of the replicating the LUNs (Huxoll: paragraphs [0042] – prior to starting the snapshot software component technology, the database objects may be placed in an extended logging mode (e.g., backup mode). Prior to the database backup software utility backing up each registered database file, the database objects may be removed from the extended logging mode, and the database may be synchronized). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huxoll into the teachings of Uhlmann and Kumarasamy to utilize snapshot processing, the time that the database is in backup mode may be reduced, thus dramatically reducing the number of Oracle archive log files produced. This reduction in the number of Oracle archive log files produced may, in turn, reduce system load and may speed recovery processing.as taught by Huxoll (pr. 043).
Uhlmann further discloses upon completion of the snapshot command to the one or more storage systems, returning control to the volume snapshot service (Uhlmann: paragraph [0035] - through the service 206, the writers freeze the activity of the corresponding applications and the requestor 208 then instructs the service 206 to create shadow copies (virtual volumes). After the snapshot(s) are completed, the writers may resume activity).  
Regarding Claim 2; Kumarasamy discloses wherein the one or more applications comprise a database application (Kumarasamy: Figs. 3, 6; paragraph [0325] – database 212).  
Regarding Claim 3; Kumarasamy discloses wherein the LUNs to be snapshotted correspond to one or more volumes backing the one or more applications (Kumarasamy: Fig. 3; paragraph 0277] - Storage array 204 may be block storage technology (SAN), which may be organized into storage volume portions or logical units designated by respective logical unit numbers (LUNs) which may be mapped to volume(s) on the corresponding computing device (e.g., client computing device 202, secondary storage computing device 206) and mounted thereto when access to the LUN is required. In system 200, storage array 204 is generally used for storing primary data (e.g., database 212) generated by client computing devices 202 (e.g., by database management system 210). Storage array 204 also may generate and store snapshots).  
Regarding Claim 4; Kumarasamy discloses replicating the LUNs from the one or more storage system to secondary storage with a point in time copy (Kumarasamy: Fig. 3 – storage array 204, secondary storage device 108 with point in time copy; Fig. 6; paragraph [0288,0330]).
Regarding claims 5-12; note the rejection of claims 1-4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153




/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153